Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 4/15/2021 claimed priority of date 4/17/2020.
2.    Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 14 recite the limitation "the output current values” of a plurality of output current values of the plurality of powers in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-5, 8-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun-Fong Lin (“Lin”), U.S. Patent No. 10,073509.
Regarding Claims 1 and 14, Lin teaches a multi-power management system, comprising: 
a plurality of adapters [adapter-1 (450, 130 and 140) and adapter-2 (460, 150 and 160)], respectively configured to provide a plurality of powers [Fig-4(provides powers SP1 and SP2)]; and 
a power supply circuit (power distribution circuit 170), coupled to the plurality of adapters [Fig-2(coupled to adapters that are generating SP1, SP2)], configured to communicate with the plurality of adapters (see communication via signals SC1, SC2 from 170 and signals SI1,SV1, SI2, SV2 to 170) to receive a plurality of input power values (to receive SV1 and SI1) of the plurality of adapters [col-3 lines: 55-67(communication between 13, 140, 170 for “logic circuit 170 further generates a first voltage control signal SC1 according to … the feedback signal SI1 and first voltage feedback signal SV1”)]
SC1 and SC2) of the plurality of adapters according to the plurality of input power values [col-3 lines: 55-67(when “logic circuit 170 further generates a first voltage control signal SC1 according to … the feedback signal SI1 and first voltage feedback signal SV1”)], and 
	providing a corresponding control signal (SC1, SC2) according to a sum (combined power signal SPT) of the output current values of a plurality of output current values of the plurality of powers (of SD1, SD2) and the plurality of input power value contribution ratios [col-3 line: 55 – col-4 line 12 (“voltage regulator 140 can increase or decrease the voltage of the first power signal SP1 according to the first voltage control signal SC1 … to output a first regulated power signal SD1 ...  second voltage regulator 160 can increase or decrease the voltage of the second power signal SP2 according to the second voltage control signal SC2, so as to output a second regulated power signal SD2.  The combined power signal SPT can be formed by combining the first regulated power signal SD1 with the second regulated power signal SD2”)], 
wherein the plurality of adapters adjust the plurality of output current values and a plurality of output voltage values of the plurality of adapters respectively in response to the control signal [col-3 line: 55 – col-4 line 12 (“voltage regulator 140 can increase or decrease the voltage of the first power signal SP1 according to the first voltage control signal SC1 … to output a first regulated power signal SD1 ...  second voltage regulator 160 can increase or decrease the voltage of the second power signal SP2 according to the second voltage control signal SC2, so as to output a second regulated power signal SD2”)].
Regarding Claims 2 and 15, Lin teaches wherein: the plurality of adapters comprise at least a first adapter and a second adapter, the power supply circuit (170) obtains a first input power value contribution ratio corresponding to the first adapter among the plurality of input power value contribution ratios (when feedback signal SI1 to power distribution circuit 170 is generated based on SP1), the power supply circuit obtains an expected current value of the first adapter according to the first input power value contribution ratio (SP1)  and the sum (combined power SPT) of the output current values (SD1 and SD2), when the expected current value is greater than an output current value provided by the first adapter, the power supply circuit provides a control signal (first voltage control signal SC1), and the first adapter raises the output current value to the expected current value in response to the control signal [col-3 line: 29 – col-4 line 12 (“voltage regulator 140 can increase or decrease the voltage of the first power signal SP1 according to the first voltage control signal SC1 … to output a first regulated power signal SD1” where increasing the voltage will bring down current at the output SD1 to an expected level) and Fig-2].
Regarding Claims 3 and 17, Lin teaches wherein the first adapter raises an output voltage value provided by the first adapter in response to the control signal [col-3 line: 55 – col-4 line 12 (“voltage regulator 140 can increase or decrease the voltage of the first power signal SP1 according to the first voltage control signal SC1”)].
Regarding Claims 4 and 18, Lin teaches wherein the second adapter pulls down an output voltage value provided by the second adapter in response to the control signal [col-3 line: 55 – col-4 line 12 (“second voltage regulator 160 can increase or decrease the voltage of the second power signal SP2 according to the second voltage control signal SC2.
Regarding Claim 5, Lin teaches wherein the power supply circuit comprises: a first power supply controller, configured to communicate with the plurality of adapters to receive the plurality of input power values [col-3 lines: 55-67(the component or interface device that sends “generates first voltage control signal SC1”)]; and 
a power monitor circuit (120), coupled to the first power supply controller, configured to provide the control signal according to the sum of the output current values and the plurality of input power value contribution ratios (a signal to optimize “power distribution of the combined power signal SPT according to the first datum DATA1 and second datum DATA2” ), and controlling the first power supply controller to provide the control signal to the plurality of adapters [col-6 lines: 1-16(when “power management system 120 may control the distribution settings of the power distribution control logic circuit 170” so that control SC1 can be generated)].  
Regarding Claim 8, Lin teaches wherein the power supply circuit further comprises: a plurality of current sensors (130 and 150), coupled to the power monitor circuit, respectively configured to correspond to the plurality of adapters (adaptors connected to SP1 and SP2), and respectively sensing an output current value provided by an adapter [Para: col-3 lines: 40(“current sensor 130 detects the current of the first power SP1”)]. 
Regarding Claim 9, Lin teaches wherein a first adapter among the plurality of adapters comprises: a second power supply controller, configured to communicate with the first power supply controller (component or interface device that is generating SV1 signal for power distribution circuit 170) to receive the control signal (SC1) and transmit an input power value of 
Regarding Claim 10, Claim 10 is rejected on grounds corresponding to the reasons given above for claim 1 and Lin furthermore discloses wherein the first adapter further comprises: a power converter (450), coupled to the second power supply controller [fig-4].
Regarding Claim 11, It does not teach or further define over the limitations recited in the rejected claims 8 and 9 above. Therefore, see the discussions herein above.
Regarding Claim 12, Lin teaches wherein the power supply circuit comprises: a path controller (input port 410), coupled to the plurality of adapters, and configured to prevent a power of each of the plurality of adapters from flowing to other adapters [Fig-4(each input ports prevents power flowing from one adapter to another)].
Regarding Claims 13 and 21, Claims 13 and 21 are rejected on grounds corresponding to the reasons given above for claims 1, 14 and Lin furthermore discloses wherein the power monitor circuit (120) is further configured to: determine the plurality of input power values (of USB Type-C) with a best efficiency according to a plurality of specifications and load requirements of the plurality of adapters [col-6 lines: 30-47 (power management system 120 is compliant with USB standard and it’s power requirements for power distribution efficiency)]. 
Regarding Claim 16, Lin teaches wherein adjusting the plurality of output current values and the plurality of output voltage values of the plurality of adapters in response to the control signal comprises:
1A” after increasing the current by “the voltage regulator 140, the first regulated power signal SD1 may have a voltage of 10V and a current of 2A”)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied claim 1 above.

Regarding Claims 6 and 19, Lin teaches wherein the power monitor circuit is further configured to: sum the plurality of output current values to generate the sum of the output current values, and generate the control signal according to the sum of the values as set forth above. Lin does disclose expressly wherein the control signal according to a product of the plurality of input power value contribution ratios and the sum of the output current values. Lin further teaches various modifications can be made in light of the specification [col-7 lines: 9-14]. One of ordinary skill in the art at the time of the invention was made to have modified Lin’s teachings of sum the plurality of output current values to generate the sum of the output current values, and generate the control signal according to the sum of the values in order to generate the control signal according to a product of the plurality of input power value contribution ratios and 
Regarding Claims 7 and 20, Lin teaches wherein the power monitor circuit (power management system 120) is further configured to: sum the plurality of input power values (DATA1 and DATA2) to generate a sum (SPT) of the input power values [col-6 lines: 1-16(when “system 120 … optimize combined power signal SPT according to the first datum DATA1 and second datum DATA2” to generate for example a sum of 30W of power as described in col-4 lines: 13-46)] and provide a voltage control signal (SC1) to establish a input power contribution ratio for a first input power (SP1) according to first current feedback signal (SI1) and first voltage signal (SV1) of the first adapter [col-3 lines: 55-67]. Lin does not disclose the details of how the how the input power contribution ratio is configured by the monitor circuit. One of ordinary skill in the art the time of the invention was made to have modified Lin’s teachings of configuring the first input power value contribution ratio of the first adapter by a voltage control signal (SC1) according to first current feedback signal (SI1) and first voltage signal (SV1) in order to generate the first input power value contribution ratio of the first adapter by dividing the first input power value by the sum of the plurality of the input power value, a common math practice to find a ratio based on design requirement for the purpose of determining more accurate input power value contribution ratio and to prevent power over budgeting for the first adapter.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187